DETAILED ACTION
This action is in response to the RCE filing of 3-14-2022. Claims 1-16 are pending and have been considered below:

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. claim 7).

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 is a duplicate limitation found in claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 6 of U.S. Patent No. 9965164. Although the claims at issue are not identical, they are not patentably distinct from each other because both determine whether a scroll bar should be made available in a container.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli et al. (“Tuli” 20110119637 A1) in view of Annan et al. (“Annan” 10009450 B1), Georgiev (20130321440 A1), Treat et al. (“Treat” 20120256949 A1), Aurongzeb et al. (“Aurongzeb” 20140206416 A1) and Xie et al. (“Xie” 20130147845 A1). 
Claim 1: Tuli discloses a computer-implemented method, to modify an application user interface (UI) comprising: determining whether the user computer device is touch-enabled or not (Paragraph 27); 
Tuli determines touch capability but my not explicitly make a determination about the application UI. 
Annan discloses a functionality for determining touch/non-touch capabilities of an application (abstract and Column 4, Lines 61-67 and claim 1). Therefore the determination for touch capability of an application could be incorporated with the touch determination analysis of Tuli (Paragraph 27). This provides the capability to present non-touch functions and touch functions as needed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide determination of application capabilities along with the capabilities of Tuli. One would have been motivated to provide the functionality because it enhances the analysis operability of the system.  
Tuli also does not explicitly disclose determining whether a container on a screen of the application is a scroll bar; 
Georgiev discloses the functionality of determining if a container is scrollable and further determines when to display a scroll bar (Paragraph 49). Therefore the determination of presenting a scroll bar could include parameters such as touch capability found in Tuli (Paragraph 27). This provides the capability to present non-touch functions and touch functions as needed. 
Further Georgiev discloses detecting a size of the container and determining whether to activate a user interface element that is not a vertical scroll bar and is not a horizontal scroll bar based on size for each of a plurality of containers on the screen of the application (Georgiev: Paragraphs 21-23, 37 and 57-62; determines whether to validate or invalidate an element based on factors including container size). Elements include images/text /buttons (Paragraph 30). Therefore if the element is validated it is presented but if it is not invalidated it will not be activated and removed. This evaluation could be applied to each container present on a screen
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the element determination into the determination features of Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system.  
Tuli also does not explicitly disclose removing built-in HTML scroll bars and replacing them with touch enabled scroll bars;
For this reason Treat and Aurongzeb are disclosed. 
First, Treat is provided because it discloses a webpage with regions that allow user to use HTML elements including scroll bars (Paragraph 74) and further provides that the scroll bar is not mandatory to be presented allowing other options such as touch input (Paragraph 71). 
Additionally, Aurongzeb discloses a web browser that includes a scroll bar and further makes a determination to remove elements including scroll bars (Paragraph 16). Therefore the combination provides a system with HTML scroll bars (web browsers are usually in HTML format) and further makes an explicit determination to remove the scroll bar and allow touch scroll input. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the element and interface determination into the determination features of Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system and further can unclutter the display.  
Additionally, Treat is believed to disclose wherein the container comprises a visual panel (Figure 8 and Paragraph 94). Treat’s system provides a sub-region which can be a defined container to display images and hyperlinks and is therefore considered a visual panel. The visual panel could be incorporated into the modified Tuli providing improved content display options (i.e. synchronously (e.g., video content) and asynchronously (e.g., static content) content).
Last, Tuli may explicitly disclose adjusting a size of the container based on whether the user computer device is touch-enabled or not. Xie is provided because it discloses that the container size is determined based on mobile device capabilities such as a touch screen (Paragraph 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide adjustment functions based on the device’s touch capabilities in Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system and allows for enhanced management of screen real-estate. 
Claim 2:  Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 1, further comprising the step of adjusting a size of the container based on whether the user computer device is touch-enabled or not. Xie is provided because it discloses that the container size is determined based on mobile device capabilities such as a touch screen (Paragraph 22). 
Claim 7:  Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 1, wherein all built-in HTML scroll bars are replaced with touch-enabled scroll bars that only become visible when a user attempts to do a drag action (Tuli: Paragraph 58 and Treat: Paragraph 71; scroll actuated through a swipe/drag).
Claim 10: Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 1, further comprising determining if the container is scrollable by inspecting existence and value of scrollable and scrollable scroller properties of the container (Georgiev: Paragraphs 21-23, 37, 49 and 57-62; values of a container considered).
Claim 11: Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 10, further comprising: when a container is scrollable or able to be made scrollable, disabling the scrolling feature by setting the disabled property to true for a container’s scroller object (Georgiev: Paragraphs 21-23, 37, 49 and 57-62; based on determination of content a scroll function may not be made available).
Claim 12: Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 11, further comprising: locating in the DOM of the container any sub-panel containers the container has (Georgiev: Paragraph 70; DOM evaluation).
Claim 13: Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 12, further comprising activating built-in scroll bars (Georgiev: Paragraph 49; Scroll bars are available however only displayed when needed).
Claim 14: Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 13, further comprising issuing an event to allow the container to further optimize their appearance and behavior (Georgiev: Paragraph 49; optimize display/appearance of content based on scroll display).
Claim 15: Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 1, further comprising allowing the container to display scrollbars for some children and/or disable scrollbars for other children (Georgiev: Paragraphs 21, 24, 31 (layouts may be constrained), 49; child layout constraints pertaining to elements will be allowed and some will not).
Claim 16: Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 1, wherein the size of visual panels are adjusted based on whether the application is running on the desktop device or the mobile device (Treat: Paragraph 79).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tuli et al. (“Tuli” 20110119637 A1), Annan et al. (“Annan” 10009450 B1), Georgiev (20130321440 A1), Treat et al. (“Treat” 20120256949 A1), Aurongzeb et al. (“Aurongzeb” 20140206416 A1) and Xie et al. (“Xie” 20130147845 A1) in further view of Yu et al. (“Yu” 20120123989 A1).
Claim 3:  Tuli, Annan, Georgiev, Treat, Aurongzeb and Xie disclose a method of claim 1, but do not explicitly disclose further comprising repeating the determining and the detecting for each of a plurality of containers on the screen of the application. Yu is provided because it discloses the functionality of evaluating containers and further states that it repeats steps of evaluating until all containers have been considered (Paragraphs 114-115). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the evaluation in the system of the modified Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system and ensures the correct parameters are set for each container.   
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli et al. (“Tuli” 20110119637 A1) in view of Annan et al. (“Annan” 10009450 B1), Georgiev (20130321440 A1), Treat et al. (“Treat” 20120256949 A1), Aurongzeb et al. (“Aurongzeb” 20140206416 A1) and Huang (20140033129 A1). 
Claim 4 respectively is similar in scope to claim 1 and therefore rejected under the same rationale.
Tuli may not explicitly disclose wherein an application built for a desktop device can be used with a touch-enabled device. Huang is provided because it discloses a desktop application which allows inputs through a touch screen device (abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the touch capability to desktop applications as taught by Huang. One would have been motivated to provide the functionality because it expands the operability of the system allowing for multiple input methods.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tuli et al. (“Tuli” 20110119637 A1), Annan et al. (“Annan” 10009450 B1), Georgiev (20130321440 A1), Treat et al. (“Treat” 20120256949 A1), Aurongzeb et al. (“Aurongzeb” 20140206416 A1) and Huang (20140033129 A1) in further view of Xie et al. (“Xie” 20130147845 A1).
Claim 5 respectively is similar in scope to claim 2 and therefore rejected under the same rationale.
Xie is provided because it discloses that the container size is determined based on mobile device capabilities such as a touch screen (Paragraph 22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide adjustment functions based on the device’s touch capabilities in Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system and allows for enhanced management of screen real-estate.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tuli et al. (“Tuli” 20110119637 A1), Annan et al. (“Annan” 10009450 B1), Georgiev (20130321440 A1), Treat et al. (“Treat” 20120256949 A1), Aurongzeb et al. (“Aurongzeb” 20140206416 A1) and Huang (20140033129 A1) in further view of Yu et al. (“Yu” 20120123989 A1).
Claim 6 respectively is similar in scope to claim 3 and therefore rejected under the same rationale.
Yu is provided because it discloses the functionality of evaluating containers and further states that it repeats steps of evaluating until all containers have been considered (Paragraphs 114-115). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the evaluation in the system of the modified Tuli. One would have been motivated to provide the capability because it enhances the analysis operability of the system and ensures the correct parameters are set for each container.   

Response to Arguments
Applicant's amendments and remarks have been fully considered and Huang is provided to read on the new limitations found in claim 6. 
Regarding the amendment of claim 1, they are duplicate limitations previously addressed in claim 2. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

ABRAHAMI 20130219263 A1: [0150-0155]
HAN 9377937 B2 Figure 13-18 and Column 7, Lines 55-67

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/      Primary Examiner, Art Unit 2178  
7-16-2022